 1                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                        Mar 07, 2019
                                                                              SEAN F. MCAVOY, CLERK
 4
 5                             UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
                                                         No.   4:17-CR-6014-WFN-6
 8                              Plaintiff,
                                                         ORDER
 9          -vs-
10   ROSALIO EMANUEL SANCHEZ,
11                              Defendant.
12
13         A trial was held from February 27, 2019 through March 7, 2019. The Defendant was
14   present and represented by Roger Peven and Kailey Moran; Assistant United States
15   Attorneys Stephanie Van Marter and Richard Barker represented the Government.
16         Over the course of the trial, the Court addressed pending motions pertinent to
17   admissibility of evidence. The Court also addressed Defendant's oral Rule 29 motion.
18   Defendant argued that the Government failed to present evidence of a conspiracy beyond a
19   buyer seller relationship. The Court has reviewed the file and Motions and is fully informed.
20   This Order is entered to memorialize and supplement the oral rulings of the Court.
21   Accordingly,
22         IT IS ORDERED that:
23         1. Defendant's Motion in Limine, filed January 25, 2019, ECF No. 365, is DENIED
24   IN PART and DENIED AS MOOT IN PART.
25         2. Defendant's Supplemental Motion in Limine, filed February 9, 2019, ECF
26   No. 392, is DENIED IN PART and DENIED AS MOOT IN PART.
27         3. Defendant's Third Supplemental Motion in Limine, filed February 15, 2019, ECF
28   No. 396, is DENIED AS MOOT.


     ORDER - 1
 1              4. Defendant's Motion to Quash Subpoena, filed March 3, 2019, ECF No. 418, is
 2   DENIED.
 3              5. Defendant's oral motion to dismiss Count 1S pursuant to Rule 29 is DENIED for
 4   the reasons stated on the record.
 5              The District Court Executive is directed to file this Order and provide copies to
 6   counsel.
 7              DATED this 7th day of March, 2019.
 8
 9                                                 s/ Wm. Fremming Nielsen
10                                                   WM. FREMMING NIELSEN
     03-06-19                                 SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
